Citation Nr: 0434308	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which denied the benefit 
sought on appeal.

At his November 2004 Board Central Office hearing, the 
veteran indicated that his service connected bilateral pes 
planus has affected his ankles as a separate disability.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by pronated 
gait with limp, pain, and range of motion of the ankle 
dorsiflexion to 10 degrees, plantar flexion to 30 degrees 
bilaterally.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for a 50 
percent evaluation, but no higher, for bilateral pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his January 2004 VA examination, the veteran reported that 
he was diagnosed with flat feet in the Army and went to the 
clinic a couple of times and his feet were "taped."  He 
stated that since then he had been treated with inserts but 
hey did not fit and so he gave up on wearing inserts a few 
years ago.  He reported that his feet still hurt, mainly at 
the end of the day.  He indicated that it kept him awake 1-2 
hours before he could go to sleep.  He reported that the foot 
pain was not too bad in the morning and then it started to 
hurt after he had been up a couple hours, then it got severe 
at the end of the day.  He indicated that occasionally he 
took Ibuprofen at night.  He was able to wear most types of 
shoes.  He indicated that he had not had any injections or 
surgery on the feet and had been using a cane recently for 
balance problems, not for the feet.  The veteran stated that 
he usually walked about one mile or less.  He found it hard 
to walk on uneven ground but he was still able to go hunting.  
He reported that the foot pain varied from 2 to 5 on a scale 
of 0 to 10.  He felt that the pain had increased over the 
past few years; enough that it kept him awake a couple of 
hours at night.

Examination of the feet showed no edema and the skin was very 
dry, rough, and flaky.  There was poor circulation with 
barely palpable peripheral pulses.  The skin was discolored.  
There was hallux valgus on the left side.  There were thick 
mycotic nails of the first and second toes bilaterally.  The 
second to fourth toes were hammertoes on both sides.  
Achilles tendons were in alignment but the gait was pronated.  
The medial longitudinal arch of the feet was flattened upon 
weight bearing.  As mentioned, the gait was pronated with a 
slight limp.  It was noted that he had pain on toe walking.  
Range of motion of the ankle was dorsiflexion to 10 degrees, 
plantar flexion was to 30 degrees bilaterally.  X-rays showed 
bilateral plantar spur and a distal left first metatarsal 
bunion.  The diagnoses included; pes planus bilateral; left 
hallux valgus; and bilateral plantar spur.  

At his November 2004 Board Central Office hearing, the 
veteran testified that the pain was increasing in his feet.  
He indicated that he still hunted but now he had to hunt on 
farmland that was more or less level.  He stated that he was 
not able to walk much.  The veteran testified that he had 
calluses on the bottom of his feet but they did not give him 
any problems.  He indicated that he had some type of growth 
on his left tendon.  He also testified that the toe next to 
the big toe on the left foot, the first joint back from the 
nail gave him a lot of pain sometimes but only on occasion.  
He indicated he had pain on his right foot for instance right 
in the middle of his foot up to the little toe in that area.  
The veteran indicated he had treatment once every six months 
for his general health at the VA Center, but his doctor has 
not recommended that the veteran do anything extra concerning 
his feet.  He stated that there was really nothing they could 
do and was prescribed no medication for his feet.  He 
testified that he was told if he got pain to take Ibuprofen

Criteria

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated December 2003, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for an increased evaluation for bilateral pes planus, 
reports from the VA Medical Center, and informed him that a 
VA examination had been scheduled.  

The veteran was informed that he had up to one year from the 
date of the letter to submit information.  The veteran was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran was scheduled for a 
January 2004 VA examination.  A rating decision was issued in 
February 2004 and a statement of the case was issued in June 
2004.  For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service- connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. at 202.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected bilateral pes planus is 
presently assigned a 30 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2004), for bilateral acquired 
flatfoot where symptoms are severe with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
prescribed for bilateral acquired flatfoot where symptoms are 
pronounced with objective evidence of marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

Analysis

The veteran's January 2004 VA examination showed: poor 
circulation of the feet with barely palpable peripheral 
pulses; discolored skin; hallux valgus on the left side; 
thick mycotic nails of the first and second toes bilaterally; 
second to fourth toes were hammertoes on both sides; Achilles 
tendons were in alignment but the gait was pronated; the 
medial longitudinal arch of the feet was flattened upon 
weight bearing; pronated gait with slight limp; and pain on 
toe walking.  X-rays showed bilateral plantar spur and a 
distal left first metatarsal bunion.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
As noted, in his January 2004 VA examination, the veteran was 
shown to have range of motion of dorsiflexion of the left 
ankle to 10 degrees, and from 0 to 30 degrees of plantar 
flexion bilaterally.  Thus, the examination results disclose 
that he had lost approximately half of his range of 
dorsiflexion in his ankles, and about one-third of the 
expected range of plantar flexion.  

Resolving reasonable doubt in the veteran's favor, it is 
found that the veteran's limitation of motion of the ankle, 
together with all other symptoms of pain on use and pronated 
gait with limp, approximate the criteria for a 50 percent 
evaluation for pronounced bilateral acquired flatfoot under 
Diagnostic Code 5276.

The other diagnostic codes either do not assign ratings in 
excess of 50 percent or are not applicable.  Accordingly, a 
50 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, and no higher, is assigned.  It is noted that there is 
no evidence of record that the veteran's bilateral pes planus 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  It is emphasized that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service- connected disability.  38 C.F.R. § 
4.1 (2004).  In the instant case, to the extent that the 
veteran's bilateral pes planus interferes with his 
employability, the currently assigned 50 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  There is no evidence that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely as a result of his bilateral pes planus.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a 50 percent evaluation for bilateral pes 
planus is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



